DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed July 26, 2022, which amends claims 13, 23, 27, and 30, cancels claim 29, and adds claim 31. Claims 13-28, 30, and 31 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed July 26, 2022, caused the withdrawal of the rejection of claims 13-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office action mailed April 27, 2022.
Applicant’s amendment of the claims, filed July 26, 2022, caused the withdrawal of the rejection of claims 13-24 and 26-29 under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2013/0292665) as set forth in the Office action mailed April 27, 2022.
Applicant’s amendment of the claims, filed July 26, 2022, caused the withdrawal of the rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Ono (US 2013/0292665) in view of Pflumm et al. (US 2012/0068170) as set forth in the Office action mailed April 27, 2022.
Applicant’s amendment of the claims, filed July 26, 2022, caused the withdrawal of the rejection of claim 30 under 35 U.S.C. 103 as being unpatentable over Ono (US 2013/0292665) in view of Shi et al. (US 2004/0016907) as set forth in the Office action mailed April 27, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-28, 30, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-24, 26-28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2006/0226768) (hereafter “Yu”) in view of Ono (US 2013/0292665) (hereafter “Ono”).
Regarding claims 13-24 and 26-29, Yu teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0016]-[0022]). Yu teaches that the light emitting layer is comprised of a composition composed of a host material and a dopant (page 5 Table 1). Yu teaches that the light emitting layer is composed of 
    PNG
    media_image1.png
    108
    194
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    105
    209
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    156
    205
    media_image3.png
    Greyscale
 are a few as a host (which can transport both hole and electrons) and a blue dopant (paragraphs [0015]-[0022], page 5 Table 1). 
Yu does not teach a blue dopant that meets that applicant’s claimed invention.
Ono teaches a similar electroluminescent device (paragraphs [0262]-[0265]). Ono teaches that the light emitting layer is comprised of a composition composed of a host material and a dopant ([0263]). Ono teaches that the light emitting layer is composed of an anthracene host (which can transport both hole and electrons) and 
    PNG
    media_image4.png
    136
    230
    media_image4.png
    Greyscale
 as a dopant (which can emit through delayed fluorescence) and emits blue light (paragraphs [0034] and [0262]-[0265]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the blue light emitting dopant in the device of Yu for the dopant of Ono, 
    PNG
    media_image4.png
    136
    230
    media_image4.png
    Greyscale
. The substation would have been one blue dopant for another blue dopant. One of ordinary skill in the art would expect that the blue dopant of Ono would be act as blue dopant in the device of Yu. The combination would lead to a device that comprises two compounds claimed by the applicant to be the first compound and the second compound; therefore, the combination would lead to a composition that would meet the applicant’s claimed property limitations.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2006/0226768) (hereafter “Yu”) in view of Ono (US 2013/0292665) (hereafter “Ono”) as applied to claims 13-24, 26-28, and 31 above, and further in view of Pflumm et al. (US 2012/0068170) (hereafter “Pflumm”).
Regarding claim 25, Yu in view of Ono does not teach where the light emitting layer comprises a second host material.
Pflumm teaches a light emitting device comprising a light emitting layer comprising a phosphorescent dopant (paragraphs [0408]-[0411], Table 2).  Pflumm teaches that when CBP, TCTA, or FTPh is used as a co-host the device has improved efficiency and lifetime (paragraph [0411], Tables 2 and 3 compared example 16 to example 18).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Yu in view of Ono to comprise the co-host CBP, TCTA, or FTPh as taught by Pflumm.  The motivation would have been to improve the efficiency and lifetime of the device.  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2006/0226768) (hereafter “Yu”) in view of Ono (US 2013/0292665) (hereafter “Ono”) as applied to claims 13-24, 26-28, and 31 above, and further in view of Shi et al. (US 2004/0016907) (hereafter “Shi”).
Regarding claim 30, Yu in view of Ono does not teach where the materials of the light emitting layer are found in a single evaporation source.
Shi teaches a method of making an electroluminescent device (abstract).  Shi teaches that the method comprising evaporating all the materials for the light emitting layer in a single evaporation source (paragraph [0036]).  Shi teaches that there can be more than one host material and more than one light emitting layer in the single evaporation source as a homogenous mixture (paragraphs [0027], [0035], and [0038]).  Shi teaches that using a single evaporation source to form the light emitting layer eliminates the evaporation control problems associated with co-deposition from two independently controlled evaporation sources (paragraph [0036]).  Two of the problems with co-deposition is that it is hard to precisely control the deposition rates of each material and it is wasteful in terms of material utilization (paragraphs [0011] and [0012]).
it would have been obvious to one of ordinary skill it the art to modify the device of Yu in view of Ono to make a homogenous mixture of all the materials for the light emitting layer and put the materials in a single evaporation source.  The motivation would have been to make the layer using a single evaporation source, as taught by Shi, which eliminates the evaporation control problems associated with co-deposition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759